J-A03029-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHANNON DUMAY                              :
                                               :
                       Appellant               :   No. 819 MDA 2020

          Appeal from the Judgment of Sentence Entered April 8, 2020
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003114-2019

BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                       FILED: DECEMBER 20, 2021

        Shannon Dumay appeals from the judgment of sentence imposed

following the entry of his guilty plea to possession of a firearm prohibited. 1

Additionally, Dumay’s appellate counsel has filed a petition to withdraw from

representation and an accompanying brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967) (hereinafter the “Anders brief”).            We grant

counsel’s petition and affirm the judgment of sentence.

        The relevant factual and procedural history can be summarized as

follows. On February 18, 2020, Dumay pled guilty to one count of possession

of a firearm prohibited.         At the time of his plea hearing, Dumay was

represented by Mark Singer, Esquire, of the Luzerne County Office of the

Public Defender. Dumay was sentenced on April 8, 2020, to five to ten years

____________________________________________


1   See 18 Pa.C.S.A. § 6105(a)(1).
J-A03029-21


in prison. Dumay did not file a post-sentence motion. However, on May 8,

2020, Dumay filed a timely pro se notice of appeal, a pro se Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal, and a pro se motion for

change of counsel. The trial court granted the motion for change of counsel,

and on June 18, 2020, Matthew Kelly, Esquire, was appointed to represent

Dumay.

      On June 19, 2020, the trial court ordered Dumay to file a counseled

Pa.R.A.P. 1925(b) concise statement.       The order was served on both the

District Attorney’s Office and Attorney Kelly. However, Attorney Kelly did not

file a concise statement on Dumay’s behalf. The trial court then authored a

Pa.R.A.P. 1925(a) opinion in which it determined that, because Dumay was

still represented by Attorney Singer when he filed his pro se concise

statement, that statement was a legal nullity, as hybrid representation is not

permitted.   The trial court further determined that, because no counseled

concise statement was filed, none of Dumay’s issues were preserved for

appellate review.

      On appeal, this Court remanded for the filing of a counseled Pa.R.A.P.

1925(b) concise statement nunc pro tunc by Attorney Kelly, as well the

preparation and filing of a supplemental Pa.R.A.P. 1925(a) opinion by the trial

court addressing the merits of the counseled concise statement.            Both

Attorney Kelly and the trial court complied with this Court’s directives. In the

counseled concise statement, Attorney Kelly raised the following issue:


                                     -2-
J-A03029-21


“Whether the trial court erred in failing to comply with Pa[.]R.C[rim].P. 590

when the Court did not conduct a full and complete plea colloquy so to ensure

that said plea was made knowingly, voluntarily and intelligently.”     Concise

Statement at unnumbered 1 (unnecessary capitalization omitted).                In

response, the trial court authored a revised Pa.R.A.P. 1925(a) opinion

addressing the issue raised by Attorney Kelly. Thus, the matter is now back

before this panel.

       In the Anders brief, Attorney Kelly restates the issue he raised in the

concise statement as two separate issues:

       I.     Whether [Dumay’s] plea was knowingly, voluntarily or
              intelligently entered.

       II.    Whether the trial court erred in conducting an inadequate plea
              colloquy.

Anders Brief at 1 (issues renumbered).2

       “When presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw.” Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010)

(citation omitted). Pursuant to Anders, when counsel believes an appeal is



____________________________________________


2 In the Anders brief, Attorney Kelly explained that the other issues that
Dumay raised in his pro se concise statement consisted of various claims of
ineffective assistance of trial counsel. Attorney Kelly correctly noted that
ineffectiveness claims are generally not appropriate matters for consideration
on direct appeal, but rather are deferred to collateral review under the Post
Conviction Relief Act (“PCRA”). See Commonwealth v. Holmes, 79 A.3d
562 (Pa. 2013). Thus, we decline to address those claims in this appeal.

                                           -3-
J-A03029-21


frivolous and wishes to withdraw from representation, counsel must do the

following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record, counsel has
      determined the appeal would be frivolous; (2) file a brief referring
      to any issues that might arguably support the appeal, but which
      does not resemble a no-merit letter; and (3) furnish a copy of the
      brief to the defendant and advise him of his right to retain new
      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted). Counsel seeking to withdraw must attach to their petitions

a copy of the letter advising their clients of the rights identified above. See

Commonwealth v. Millisock, 873 A.2d 748,752 (Pa. Super. 2005).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)    provide a summary of the procedural history and facts, with
             citations to the record;

      (2)    refer to anything in the record that counsel believes
             arguably supports the appeal;

      (3)    set forth counsel’s conclusion that the appeal is frivolous;
             and

      (4)    state counsel’s reasons for concluding that the appeal is
             frivolous. Counsel should articulate the relevant facts of
             record, controlling case law, and/or statutes on point that
             have led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Once counsel has satisfied these requirements,

it is then this Court’s responsibility “to conduct a simple review of the record

                                     -4-
J-A03029-21


to ascertain if there appear on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated.”      Commonwealth v.

Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, Attorney Kelly filed a petition to withdraw and an Anders brief,

and sent a letter to Dumay attaching the petition and brief. However, in doing

so, Attorney Kelly failed to comply with several of the requirements of Anders.

First, in his petition to withdraw, Attorney Kelly merely indicates that he

reviewed the record but does not indicate that he conscientiously examined it

before determining that an appeal would be frivolous. This Court must be

satisfied that counsel has “fully performed his duty as [appellant’s] advocate

to independently search the record as a trained advocate with an eye to

uncovering appealable error[.]” Santiago, 978 A.2d at 360. Nevertheless,

given that the record in this particular matter is short, due to Dumay’s entry

of a guilty plea to a single charge, and Attorney Kelly has referenced both the

plea hearing and the sentencing hearing in the Anders brief, we are satisfied

that Attorney Kelly’s review of the record was thorough and conscientious.

      More troubling, however, is the statement in Attorney Kelly’s petition to

withdraw that he advised Dumay that he could proceed pro se or retain private

counsel “should this Honorable Court grant the within [p]etition [to

withdraw].”   Petition to Withdraw, 11/9/20, at 1.    This was an inaccurate

statement of the law, as Dumay had the right to immediately proceed pro

se or retain private counsel upon the filing of the petition to withdraw. See


                                     -5-
J-A03029-21


Commonwealth v. Muzzy, 141 A.3d 509 (Pa. Super. 2016) (holding that

“[i]f counsel files a petition to withdraw as appellate counsel in this Court, the

letter to the client, inter alia, shall inform the PCRA petitioner that upon the

filing of counsel’s petition to withdraw, the petitioner-appellant has the

immediate right to proceed in the appeal pro se or through privately retained

counsel.”).

      While Attorney Kelly omitted this contingency in his letter to Dumay,

which merely indicated that Dumay had the right to proceed pro se or retain

private counsel, Attorney Kelly nevertheless attached to that letter his petition

to withdraw, which contained the incorrect language that Dumay did not have

the right to proceed pro se or to retain private counsel unless or until this

Court granted the petition to withdraw. Notably, Dumay has not elected to

proceed pro se or retain private counsel, which may be the result of either

informed deliberation based on the information provided in the letter or

confusion due to the misinformation provided in the petition to withdraw.

      Attorney Kelly’s Anders brief is also deficient.     In an Anders brief,

counsel must include either a reference to anything in the record arguably

supporting the appeal, or an affirmative statement “there were no such

references for him to make.”       Santiago, 978 A.2d at 360 (holding that

“[w]ithout one or the other, we are not assured, as Anders requires, that

counsel fully performed his duty as Santiago's advocate[.]”). Here, Attorney

Kelly provides neither a reference to anything in the record arguably


                                      -6-
J-A03029-21


supporting the appeal nor a statement that there were no such references for

him to make. Additionally, a proper Anders brief “articulates the issues in

neutral form, cites relevant legal authorities, references appropriate portions

in the record to aid our review, and concludes that, after a thorough review of

the record, the appeal is wholly frivolous.” Commonwealth v. Wrecks, 931

A.2d 717, 720 (Pa. Super. 2007). In the argument section of the Anders

brief, Attorney Kelly provides a mere two-sentence discussion of the issue,

stating: “The only remaining issue is the allegation that the trial court failed

to comply with [Pa.R.Crim.P.] 590 in conducting the plea colloquy. However,

upon review of said colloquy, it is counsel’s opinion that said claim is baseless.

(N.T. 02-18-2020 p. 2-5.)” Anders Brief at 6. Attorney Kelly does not identify

the requirements of Rule 590, discuss the particulars of the trial court’s

colloquy, cite to any controlling case law, or explain in any fashion how he

reached his conclusion that the trial court’s colloquy complied with Rule 590

such that Dumay’s plea was made knowingly, voluntarily and intelligently.

See Santiago, 978 A.2d at 361 (holding that, in the Anders brief, “[c]ounsel

should articulate the relevant facts of record, controlling case law, and/or

statutes on point that have led to the conclusion that the appeal is frivolous.”).

      Nevertheless, when direct appeal counsel has filed an Anders brief and

is requesting permission to withdraw from representation, this Court may

overlook certain procedural deficiencies in appellate court filings to ensure that

Anders    counsel    has    not   overlooked    non-frivolous    issues.     See


                                      -7-
J-A03029-21


Commonwealth v. Cox, 231 A.3d 1011, 1016 (Pa. Super. 2020).                Thus,

despite the deficiencies in Attorney Kelly’s filings in this Court, we may look

beyond such deficiencies to ensure that counsel has not overlooked any non-

frivolous issues.

      We note that the mere filing of an Anders brief and/or petition to

withdraw will not serve to resuscitate claims that were already waived upon

the filing of the notice of appeal.     See id.; see also Pa.R.A.P. 302(a)

(providing the general rule that “[i]ssues not raised in the lower court are

waived and cannot be raised for the first time on appeal”). Consequently,

while this Court could remand the matter once again for Attorney Kelly to

address the above-described deficiencies, we decline to do so under the

particular circumstances of this case. Such action would serve no purpose

other than to delay resolution of this appeal and waste judicial resources. We

reach this conclusion because, regardless of any expanded argument that

Attorney Kelly might make regarding the adequacy of the trial court’s colloquy,

and regardless of whether Dumay elected to proceed pro se or retain private

counsel to advance legal arguments in this Court regarding the inadequacy of

the colloquy, no issue regarding the colloquy or the guilty plea was preserved

for our review.

      Importantly, the proper entry of a guilty plea acts to extinguish virtually

all legal challenges that could have been brought upon the trial or appeal of

the case.   See Commonwealth v. Eisenberg, 98 A.3d 1268, 1276 (Pa.


                                      -8-
J-A03029-21


2014) (holding that, upon entry of a guilty plea, a defendant waives all claims

and defenses other than those sounding in the jurisdiction of the court, the

validity of the plea, and what has been termed the “legality” of the sentence

imposed).3

       Here, Dumay challenges the validity of his guilty plea. In regards to

such a challenge, this Court has explained:

              A defendant wishing to challenge the voluntariness of a
       guilty plea on direct appeal must either object during the plea
       colloquy or file a motion to withdraw the plea within ten days of
       sentencing. Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i).      Failure to
       employ either measure results in waiver.              Historically,
       Pennsylvania courts adhere to this waiver principle because [i]t is
       for the court which accepted the plea to consider and correct, in
       the first instance, any error which may have been committed.

Commonwealth v. Lincoln, 72 A.3d 606, 609-10 (Pa. Super. 2013) (internal

quotation marks and some citations omitted). Thus, in order to preserve an

issue related to the validity of a guilty plea, a defendant must either object

during the colloquy or otherwise raise the issue at the guilty plea hearing,




____________________________________________


3 Although Dumay did not raise any challenge to the jurisdiction of the court
or the legality of the sentence imposed, these claims present legal challenges
which are not waived for failure to assert them in the trial court, as this Court
may sua sponte consider lack of jurisdiction or an illegal sentence. See
Commonwealth v. Parker, 173 A.3d 294, 296 (Pa. Super. 2017) (holding
that this Court may consider the issue of jurisdiction sua sponte);
Commonwealth v. Randal, 837 A.2d 1211, 1215 (Pa. Super. 2003) (holding
that challenges to the legality of a sentence can be raised sua sponte by this
Court where our jurisdiction is firm). However, upon our review, we conclude
that the trial court had proper jurisdiction over the charges against Dumay,
and Dumay received a legal sentence.

                                           -9-
J-A03029-21


sentencing hearing, or in post-sentence motions. See id.; see also Pa.R.A.P.

302(a).

      Instantly, our review of the record reveals that Dumay did not object to

his plea during the guilty plea hearing, did not seek to withdraw his plea at

sentencing, and did not challenge the colloquy or the plea in a motion to

reconsider or modify sentence.      Accordingly, he failed to preserve any

challenge to his plea for our review. Moreover, as Dumay’s claims are waived,

they are wholly frivolous as a matter of law. See Commonwealth v. Tukhi,

149 A.3d 881, 888 (Pa. Super. 2016) (holding that “[a]n issue that is waived

is frivolous.”).

      Based on the foregoing, we conclude that Dumay’s claims on appeal are

frivolous.   Further, in accordance with Dempster, we have independently

reviewed the certified record in order to determine if there are any non-

frivolous issues that Attorney Kelly may have overlooked. Having found no

non-frivolous issues, we are constrained to agree with Attorney Kelly’s

assessment that the appeal is wholly frivolous, albeit for a different reason.

Therefore, we grant Attorney Kelly’s petition to withdraw and affirm the

judgment of sentence.

      Petition to withdraw granted. Judgment of sentence affirmed.




                                    - 10 -
J-A03029-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2021




                          - 11 -